Woodward, J.:
When this case was before this court upon a former appeal, the judgment entered upon the verdict of the jury for the plaintiff was reversed on the ground that it appeared from the evidence that the admission of plaintiff’s exhibits A1-A25, B1-B25, both inclusive, was improper, because the conversations of Farrar with the defendant were had subsequent to the sale of the bonds, the contract for the sale of which is sought to be rescinded because of alleged fraud on the part of the defendant. (Willets v. Poor, 141 App. Div. 743.) It is conceded that this question is eliminated upon this appeal, but it is urged that the admission of these same exhibits was improper in any event, because Mr. Poor never saw any of these reports or copies of any of them, and that he was never told of them, or informed of their contents. It is true that Mr. Poor testifies to the above effect, but the jury were not bound to believe him, and there was evidence from which the jury might prop*313erly draw the inference that some, at least, of the reports or copies thereof were furnished to him, and that the contents of all of them were in substance talked over with Mr. Poor by his Boston partner, Mr. Farrar, who testified to this effect. It was not necessary or important upon the trial of' this action to establish that these reports were true in fact, and they were not admitted for this purpose; they are in the case for the purpose of showing that the defendant had information, based on these reports, that the facts set forth in the prospectus delivered to the plaintiff in 1904 could not be relied upon. This prospectus, it will be recalled, was issued in 1903. No one pretends that this prospectus stated any untruths at the time it was issued, for it only purported to be estimates of what might be expected from the Newton and Northwestern railroad and its coal properties in the State of Iowa, but it was not delivered to the plaintiff until late in 1904, at which time the defendant, who was a director of the railroad corporation, had heen receiving, through his partner in Boston, the information contained in these exhibits. The Boston partner in the banking business was an officer of the railroad company; the defendant was a director in the company, and these monthly statements as to the affairs of the railroad company were sent directly to the Boston partner, and by the latter either sent or communicated in substance to the defendant at intervals of about two weeks during the year 1904 prior to the purchase of the bonds by the plaintiff. To say that this defendant, a director in the railroad company and a thirty per cent partner in the Boston firm, which was dealing in a large issue of these bonds, was ignorant of the general information contained in these reports, or that they were improperly introduced in evidence in support of the plaintiff’s contention of fraud, seems to us without force. His own partner, a reluctant witness, testifies that he talked these matters over about every two weeks during the period with the defendant; that he conveyed all the information he had, and that the only information in his possession was that contained in these monthly reports, and the only object of the reports being to show the information which the partner had and which he says he communicated, it seems to us plain that they were properly in the case. It was a part of *314the inside history of the transactions connected with the railroad, showing matters passing between an officer and a director, and as it had a bearing upon the issue presented here it would have been a gross injustice to the plaintiff if these reports had been excluded.
It is likewise urged that the court erred in refusing to withdraw the prospectus from the consideration of the jury. I considered that question in a dissenting opinion handed down upon the former appeal, and I see no reason for changing the position which I then took upon this question.
In the view I take of this case, it is not important to examine whether the verdict can be sustained upon the answers to the special questions. All of these were answered in favor of the plaintiff, and the general verdict, given upon competent evidence, is a sufficient foundation for the judgment.
Whatever of force there might be in the contention that the court erred in permitting counsel to practically state to the jury the contents of letters which had been rejected as evidence, is clearly obviated by the subsequent admission of these letters in evidence, many of them without objection. This proposition is sought to be met by urging that the letters were not properly admissible; that they were “no more admissible as evidence against the defendant than the reports of business which were discussed in Point I,” but we have already pointed out that such reports were admissible, and the record shows that the most important of these letters were admitted without objection on the part of the defendant, while the remaining letters were generally in answer to those which were in evidence without objection, and merely went to the completion of the correspondence, and this would seem to be required by fairness. The rule is well established that where one party opens the way to the use of letters, documents or conversation of a privileged or incompetent character, the opposing party has a right to fill out the gaps and make the communication complete, and it is not a long stretching of the rule to make it proper, where letters are introduced and accepted without objection, to permit the completing of the correspondence upon the particular subject. In the present case, I think the defendant has not been prejudiced by the matters put in to supplement and complete *315the communication, and that reversible error caxmot be pointed out.
The discussion heretofore given of this action makes it unnecessary to pursue the subject further.
The judgment and order appealed from should be affirmed.
Rich, J., concurred; Carr, J., concurred in result; Thomas, J., read for reversal, with whom Jbnks, P. J., concurred.